Citation Nr: 1501029	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder as secondary to the service-connected left lower extremity peripheral neuropathy.

2.  Entitlement to service connection for a right ankle disorder as secondary to the service-connected right lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 20 percent for right upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

An August 2010 VA examiner opined that the Veteran's current cellulitis of the left lower extremity was related to his diabetic peripheral neuropathy of that lower extremity.  As such, a claim for service connection for cellulitis of the left lower extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


REMAND

Regrettably, a remand is necessary.  The claims file shows that the Veteran receives disability benefits from the Social Security Administration (SSA) and that he medically retired due, in part, to diabetic peripheral neuropathy.  As the Veteran's SSA records are potentially relevant to his claims, a remand is necessary so that they may be obtained.

With regard to the Veteran's ankles, he had surgery performed at a private hospital on his left ankle in October 2009; these records have not been obtained.  The Veteran was afforded VA examinations in March 2010 and August 2010; the examiner opined that the Veteran's bilateral ankle disorders were less likely as not related to the peripheral neuropathy of the bilateral lower extremities.  However, no rationale was provided, nor did the examiner discuss aggravation.  On remand, the Veteran should be afforded a new examination.

As for his peripheral neuropathy of the bilateral upper extremities, he was last afforded an examination in December 2010.  Since this examination is now four years old, and as a remand is necessary, the Veteran should be afforded a new examination to determine the current severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the decision awarding benefits as well as the medical records used in support of the positive determination.  All attempts to obtain these records should be documented in the claims folder.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his ankles since service and any treatment for peripheral neuropathy since July 2012, particularly any records of treatment the Veteran may have received from Roper Hospital and from the Columbia VA Medical Center.  All attempts to obtain these records should be documented and any available reports should be associated with the claims folder.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral ankle disorders.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the examination and review of the record, the examiner should answer the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current low back disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current disability of either ankle was caused by his service-connected bilateral lower extremity peripheral neuropathy?

(c) Is it at least as likely as not that the Veteran's service-connected bilateral lower extremity peripheral neuropathy aggravated any current disability of either ankle?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of ankle disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral upper extremity disabilities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

For each upper extremity, the examiner should determine if the symptomatology is best characterized as "mild," "moderate," or "severe" incomplete paralysis or complete paralysis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




